Taxpayer’s action for a permanent injunction restraining defendant Frank J. Taylor, as comptroller, etc., from transferring funds, pursuant to a resolution of the board of estimate and apportionment, to the district attorney of the county of New York and enjoining said defendant from paying the salaries of Thomas E. Dewey and of.any members of his staff, appointed by the district attorney. Judgment dismissing the complaint for insufficiency, and order denying plaintiff’s motion for an injunction, pendente lite, restraining payment of any part of moneys appropriated for salaries to Thomas E. Dewey and his staff, unanimously affirmed, with costs. No opinion. Present — Martin, P. J., Merrell, McAvoy, O’Malley and Glennon, JJ.